Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The applicant did not provide numbering to the claims. Therefore, the entire written section of the claims is considered “claim 1” for examination purposes. If applicant cancels claim 1 and adds additional claims then they should start with claim 2 in order to keep the original claim order. 
Claim 1 should also specify that the temperature is 325F. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the applicant recites a recipe which is not a process, machine, manufacture or composition of matter as required by the 101 statute above. Specifically, the applicant can recite a process or a product(composition of matter) but not both in the same claim. For example, the claims should look similar to the example give below(new claims are listed as starting at claim 2 if original claim 1 is canceled as discussed above).
Claim 1: (cancelled)
Claim 2: A pie comprising sweet potato, fresh fruits, butter, eggs, vanilla extract, sugar, and flour.
Claim 3: A process for making a pie comprising mixing together sweet potato, fresh fruits, butter, eggs, vanilla extract, sugar, and flour to form a mixture, pouring said mixture into a 9-inch pie pan and baking in the oven at 350F for approximately one hour. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited US 2756152, US2755190 US4562080
	Please also see the claim suggestions as written above in the 101 section. The applicant is advised to not include language as written in the1st and 3rd paragraphs of the claim because they only pertain to the applicant’s personal statements and feelings about the claimed invention. As such, the claims should clearly and succinctly set forth only what the invention includes. 
	The applicant is invited to phone the examiner at 571-270-1136 or Pro Se Assistance Program at 1-866-767-3848 at www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program for further help. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegle(Autumn Clafoutis with Sweet Potato and Apple) in view of Epicurious(Classic Double-Crust Apple Pie).

	Regarding claim 1, Siegle teaches a method of making an apple and sweet potato pie comprising 
A)mixing flour, sugar, sweet potatoes, eggs, and butter to form a batter mixture
B) Placing fresh apple slices on the bottom of a 9-inch round pie pan
C) Pouring the batter mixture onto the apples in the pie pan
D) Baking at 325F for 35-40 minutes 
Siegle does not teach adding of vanilla to the sweet potato and apple pie. However, Epicurious.com teaches an apple pie that comprises vanilla extract in the apple filling. It would have been obvious to include vanilla extract in the pie filling of Siegle as taught in Epicurious since this is a common apple pie ingredient that provides a known vanilla taste to the pie product. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	Therefore, it would have been obvious to include common ingredients such as vanilla extract with apple pie filling as is conventional in the art. 
 Siegle teaches forming the apple pie by mixing of flour, sugar, sweet potatoes, eggs, and butter and pouring over apples in a pie pan and not mixing all of the ingredients together and pouring in a pan as claimed.  
However, Siegle and Epicurious teach of substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”
Siegle teaches baking at a temperature of 325F for 30 to 40 minutes and not 350F for approximately one hour. However, it would have been obvious to adjust the temperature and time of baking depending on the texture desired in the final pie product. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. https://spinachtiger.com/sweet-potato-apple-pie-with-spelt-crust-diabetic-friendly-dessert-recipe/ https://web.archive.org/web/20150627062430/https://www.tasteofhome.com/recipes/pecan-topped-sweet-potato-apple-bake/

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791